 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-015-JAD-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.                                                ECF No. 23
 6
     FRANCISCO LOPEZ-DE LA PENA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                   May 29, 2019, at the
     Monday, June 10, 2019 at 11:00 a.m., be vacated and advanced to ________________   at the

12   hourof
     hour of___:___
             3:00 p.m.
                    __.m.; or to a time and date convenient to the court.

13         DATED
          DATED   this
                this   ___day
                     15th  day of
                               of May,
                                  May, 2019.
                                       2019.
14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
                                                               DISTRICT
17
18
19
20
21
22
23
24
25
26
                                                    3
